          Case 2:19-cv-01347-KJM-EFB Document 10 Filed 01/13/20 Page 1 of 2



1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                       UNITED STATES DISTRICT COURT
8
                       EASTERN DISTRICT OF CALIFORNIA
9

10    KIM HANKS, individually and on                            Case No.:
      behalf of all others similarly situated,
11                                                              2:19-cv-01347-KJM-EFB
      Plaintiff,
                                                                NOTICE OF VOLUNTARY
12    vs.
                                                                DISMISSAL OF ENTIRE
      PACENATION; DOES 1 through 10,
13                                                              ACTION WITHOUT
      inclusive,                                                PREJUDICE.
14
      Defendant(s).
15

16         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
17   Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
18   prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
19   motion for summary judgment. Accordingly, this matter may be dismissed
20   without prejudice and without an Order of the Court.
21
           Respectfully submitted this 13th Day of January, 2020.
22

23                                          By: s/Todd M. Friedman Esq.
24                                               Todd M. Friedman
                                                Attorney For Plaintiff
25

26

27

28




                                      Notice of Dismissal - 1
           Case 2:19-cv-01347-KJM-EFB Document 10 Filed 01/13/20 Page 2 of 2



1                       CERTIFICATE OF SERVICE
2
     Filed electronically on January 13, 2020, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on January 13, 2020, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Todd M. Friedman
10
      Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
